El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Los apelantes Jnlio Qniñones y Lorenzo Maldonado fue-ron condenados a snfrir la pena de nn mes de cárcel cada nno y alegan ahora como motivos de sn recurso qne la sen-tencia, en cnanto a Qniñones, no está sostenida por la prueba y qne la pena es excesiva.
Se probó en el juicio, y no se disente ahora, qne la leche qne fné ocupada a los apelantes estaba adnlterada con agna y qne la licencia para el pnesto de venta de leche está expe-dida a nombre de Lorenzo Maldonado. Dos testigos del fiscal declararon en el juicio qne Jnlio Qniñones y Lorenzo Maído-nado estaban vendiendo la leche qne resnltó adnlterada pero Jnlio Qniñones negó en sn declaración qne él estuviera ven-diendo la leche aunque' admitió qne se hallaba en mangas de camisa en el pnesto de leche porque vive detrás de él y ma-nifestó que tiene arrendado dicho pnesto a Maldonado por cincuenta centavos diarios.
El conflicto de la evidencia en cnanto a si Qniñones es-taba vendiendo la leche fné resuelto en sn contra por la sen-tencia condenatoria y en vista de esto alega dicho apelante qne, pnesto qne la licencia para el pnesto de leche está ex-tendida a nombre de Maldonado, él no puede ser condenado porque la ley sólo castiga al dueño del pnesto donde se vende la leche adnlterada.
No estamos conformes con esa alegación porque la ley sobre adulteración de leche hace culpable a toda persona que vendiere leche de vaca adulterada sin declarar que sola-mente sea culpable el dueño del pnesto, y como Julio Qni-ñones vendía la leche adulterada no se ha cometido error al condenarlo. El caso de El Pueblo v. Gautier, 20 D. P. R. 327, que Quiñones cita en apoyo de su alegación no es apli-cable al presente porque no se declaró en él que solamente puede ser castigado el dueño del puesto sino que éste es responsable criminalmente aunque la venta se haga por me-*592dio de su dependiente. El hecho de que la ley castigue al reincidente además de la pena con la revocación de su licen-cia no quiere decir, como argumenta el apelante, que sola-mente puede ser castigado el que tenga la licencia, sino que si. el culpable de vender leche adulterada tiene licencia se le revocará.
En cuanto a la pena impuesta no la modificaremos por-que no se nos ha demostrado que la corte sentenciadora haya cometido un grave abuso de su discreción al determinarla.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.